Citation Nr: 1624085	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  15-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a higher initial rating in excess of 10 percent for bilateral pes planus from September 2, 2009 to May 19, 2013.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1992 to August 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2012 and May 2013 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The February 2012 rating decision granted service connection for bilateral pes planus and assigned a 10 percent rating from September 2, 2009.  A May 2013 rating decision assigned a 50 percent disability rating to the bilateral pes planus from May 20, 2013.  In an August 2013 statement, the Veteran's attorney indicated that the Veteran was still in disagreement with the disability rating assigned to the bilateral pes planus from September 2, 2009 to May 19, 2013.  

The Board denied a rating greater than 10 percent prior to May 20, 2013 in March 2015.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2015 Order, the Court granted a Joint Motion for Remand (JMR) and vacated the Board's decision.

The Veteran had also perfected appeals of the RO's denial of service connection for frequent urination, gastritis, and dry eye syndrome.  See the April 2011 rating decision.  However, a January 2014 rating decision granted service connection for polyuria with nocturia, gastritis, and dry eye syndrome.  As the Veteran has not appealed either the rating or effective date assigned to these disabilities, the rating decision constitutes a complete grant of the Veteran's appeal on these issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, those matters are not before the Board at this time.


FINDING OF FACT

The Veteran's service-connected bilateral pes planus was manifested by at most severe symptoms prior to May 29, 2013
.
CONCLUSION OF LAW

The criteria for a 30 percent disability rating for bilateral pes planus from September 2, 2009 to May 19, 2013 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With respect to the Veteran's claim for an increased initial rating for the bilateral pes planus, VA has met its duty to notify for these claims.  Service connection for this issue was granted in a February 2012 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Despite appealing a prior Board decision, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2009 to 2013 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In October 2009 and April 2011, the Veteran informed VA that he had no additional information or evidence to submit in support of his claim.  

The Veteran underwent VA examinations in 2010 and 2013 to obtain medical evidence as to the nature and severity of his pes planus.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, despite appealing a prior Board decision, neither the Veteran, nor his representative, has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").    

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 



2.  Higher Initial Rating for Bilateral Pes Planus from September 2, 2009 to May 19, 2013.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under Diagnostic Code 5276, for acquired flatfoot, a 10 percent rating is assigned for moderate pes planus with the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent evaluation is assigned for bilateral pes planus if severe, with objective evidence of marked deformity (pronation, abduction, etc), accentuated pain on manipulation and use, indications of swelling on use, with characteristic callosities.  A 50 percent evaluation is assigned for pronounced bilateral pes planus, with marked pronation, extreme tenderness of the plantar surface of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015). 

The Veteran contends that a higher initial rating is warranted for the service-connected bilateral pes planus from September 2, 2009 to May 19, 2013.  As noted, the Veteran was granted a 50 percent rating as of May 20, 2013 and he did not appeal the issue of a rating in excess of 50 percent. 

The Veteran indicated that he did not seek treatment for the pes planus prior to 2009.  The Veteran was seen by VA in August 2009 to establish care.  He was evaluated and obtained medications refills.  The Veteran did not report having pain at that time and he was not on pain medications.  He even specifically denied having any joint pain.  He had no foot complaints on examination, adding at the appointment that he did not have any chronic medical conditions aside from hypertension.  

A December 2009 VA treatment record indicates that examination revealed pes planus with no bony step off or deformity.  The Veteran was observed to ambulate comfortably without limping.   

The Veteran underwent a podiatry consult at VA in January 2010.  The VA podiatrist who examined the Veteran's feet did not characterize the pes planus as severe or pronounced.  The podiatry consult record indicates that the Veteran reported having a history of pes planus for many years with the pain estimated as being 6/10 on the pain scale and longtime symptoms.  The Veteran reported that his symptoms increased with his level of activity and he took tramadol for the pain.  The podiatrist noted that x-ray examination revealed bilateral pes planus with degenerative changes in the right tarsometatarsal joints.  Examination revealed that neurologic system was grossly intact.  There was gastrocnemius equinus bilaterally.  The assessment was symptomatic pes planus and mid foot arthrosis of the right foot.  Stretching was recommended, and orthotics were ordered, but no other medical intervention was suggested.

At another VA appointment in January 2010, the Veteran complained about back pain, but denied any other musculoskeletal problems or pain.  

In April 2010, the Veteran asserted that his foot pain was continuous, despite the orthotics.

The Veteran underwent a VA foot examination in November 2010.  The November 2010 VA examiner did not characterize the severity of the Veteran's condition.  The examination report indicates that the Veteran reported that the pes planus had been stable since onset, he had a good response to current treatments (using foot orthotics), and he was not on medications.  The VA examiner noted that the Veteran had pain in his feet when walking, but experienced no functional limitations on standing or walking.  On examination, the Veteran had painful motion and tenderness of both feet.  It was noted that he had pain and tenderness on the balls of the feet.  There was no swelling, instability, weakness, or abnormal weight bearing.  The Achilles alignment was normal on weight bearing and nonweight bearing.  There was no forefoot or midfoot malalignment.  There was no pronation.  The foot arch was present on weight bearing and nonweight bearing.  There was no pain on manipulation.  There was no varus or valgus angulation of the os clacis in relationship to the long axis of the tibia and fibula.  The location of the weight bearing line was over the great toe.  There was no other deformity.  There was no muscle atrophy.  The examiner noted that the Veteran had normal gait and walked mostly on the outside of his feet and toes.  The examiner indicated that the bilateral pes planus caused no significant occupational effects and it had no effect on the Veteran's job as a cement truck driver.  The examiner concluded the opinion stating that the Veteran had no limitation from his pes planus.  

The Veteran underwent a second VA foot examination in May 2013.  The salient points, as found by the examiner, are: 1) orthotics relieved the Veteran's symptoms, including the extreme tenderness of the plantar surfaces, and 2) the Veteran did not have marked inward displacement and severe spasm of the tendo Achilles on manipulation or marked deformity.  

In an August 2013 statement, the Veteran indicated that since September 2009, he had experienced constant pain in the bottoms of his feet, especially in the balls of his feet.  He stated that when taking pain medications, he would generally rate the pain on the bottoms of the feet as a 6/10 and the pain increased to 7/10 without medication.  He asserted that the constant pain had been difficult to tolerate, the bottoms of his feet were very sensitive, and his pain increased when standing or walking for periods longer than 30 minutes.  The Veteran reported having episodes of spasms in the back of his legs between the lower calf area and ankle after periods of standing or walking.  He stated that the episodes of spasms occurred once a week for long intense periods (about 10 minutes) of severe pain which he would rate at a 9/10 and the spasms felt like painful cramping.  The Veteran reported having swelling in the feet; adding that his feet swelled up approximately twice a week after periods of standing or walking.  The Veteran indicated that when his feet would swell, they were puffy looking and the bottoms of the feet felt extra tender.  The Veteran indicated that he had calloused feet that were hard like rocks with dry, hardened skin.  He asserted that in January 2010, Dr. Lawson told him his feet were so bad, he should consider having surgery.      

In a July 2014 statement, the Veteran's attorney asserted that he had set out his pes planus symptoms in an August 2013 statement and the symptoms merited a higher rating (either 30 percent or 50 percent) from 2009 to 2013.  For a 50 percent rating, the attorney indicated that the Veteran had reported having extreme tenderness of the plantar surfaces of the feet, severe spasm of the Achilles tendon, and shortening of the gastrocnemius muscle.  The attorney also argued that the Veteran had symptoms meriting a 30 percent rating including foot pain on manipulation and use, deformities of the bilateral feet including degenerative changes of the tarsometatarsals and bilateral calcaneal spurs, a gastrocnemius equinus deformity, decreased calcaneal pitch, and bilateral foot swelling and deformities.  The attorney argued that these symptoms were documented in an August 2013 statement and in the medical evidence dated from 2009 to 2013.  See also the August 2013 statement from the attorney.  

Based upon a review of the evidence, the Board concludes that a disability rating of 30 percent is warranted from September 2, 2009 to May 19, 2013.  The weight of the evidence does not establish marked deformity pronation; marked inward displacement and severe spasm of the tendo Achilles on manipulation; or symptoms not improved by orthopedic devices during the time period in question.   

In the August 2013 statement, the Veteran indicated that since September 2009, he had experienced constant pain in the bottoms of his feet, especially in the balls of his feet.  He stated that when taking pain medications, he would generally rate the pain on the bottoms of the feet as a 6/10 and the pain increased to 7/10 without medication.  He stated that the constant pain had been difficult to tolerate, as the bottoms of his feet were very sensitive.  He also asserted that his pain increased when standing or walking for periods longer than 30 minutes.  The Board notes that the pain as described by the Veteran is contemplated in the 30 percent rating assigned to the bilateral pes planus.  As noted, a 30 percent rating is specifically assigned when pes planus caused pain on manipulation and use of the feet.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Moreover, the 30 percent rating assumes severe pes planus.  

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.
 
In the Board's opinion, describing an orthopedic deformity as severe would not be warranted absent a finding of significant pain.  

The Board acknowledges the Veteran's contention that he has now, and previously experienced, extreme tenderness in his feet, as well as episodes of spasms in the back of his legs between the lower calf area and ankle after periods of standing or walking, swelling in the feet after periods of standing or walking, and callosities.  See the August 2013 statement.  The Veteran's attorney asserts that the Veteran had reported having extreme tenderness of the plantar surfaces of the feet, severe spasm of the Achilles tendon, shortening of the gastrocnemius muscle, deformities of the bilateral feet including degenerative changes of the tarsometatarsals and bilateral calcaneal spurs, a gastrocnemius equinus deformity, decreased calcaneal pitch, and bilateral foot swelling.  See the July 2014 statement.  

The Veteran, as a lay person, is competent to describe observable symptoms such as pain.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, the Board finds that the Veteran's lay statements have limited credibility because the statements are inconsistent with and are undermined by the medical evidence of record for the time period in question (September 2, 2009 to May 19, 2013).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As discussed in detail above, the medical evidence generated from 2009 to 2013 document findings of tenderness and pain on manipulation and use, but do not show marked pronation; marked inward displacement and severe spasm of the tendo Achilles on manipulation; or symptoms not improved by orthopedic devices during the time period in question.  The Veteran did not report pronation; marked inward displacement and severe spasm; or that orthopedic devices did not improve his symptoms during the time period in question including when he was seeking medical treatment. 

The histories reported by the Veteran for treatment purposes are found to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes, as it is assumed that the Veteran would not hide symptoms from the medical professional from whom he was seeking treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board also points out that while the Veteran and his attorney now assert that the Veteran has deformity of the feet due to his pes planus, objective finding of deformity of the feet was not made during either VA examination (during which physical examinations of the feet were conducted), and it was not alleged for many years after 2009.  The attorney argues that the Veteran has spasm of the tendo Achilles as evidenced by the gastrocnemius equinus findings and other disabilities of the feet which the attorney assert should be considered to be deformities under Diagnostic Code 5276.  However, neither VA examiner diagnosed the Veteran as such.  For these reasons, the Board finds that the medical evidence generated during the time period of September 2, 2009 to May 19, 2013 outweighs the Veteran's own lay assertions in the August 2013 statement and the attorney's assertions made in the 2014 statement.    

As noted, the Board recognizes that the Veteran experiences pain in his feet as a result of his pes planus, and does not wish to minimize the impact of this pain.  However, it is noted that pain is specifically contemplated by the Veteran's current 30 percent evaluation for "severe" pes planus.  The Board further finds that while the Veteran has demonstrated pain due to the pes planus, the record does not otherwise show that the Veteran experienced the severity of pain or the other objective findings that would be associated with a 50 percent rating.  The Board does not find that the Veteran has presented an overall symptom picture that more closely resembles a 50 percent evaluation for the time period in question.  The Veteran has not shown marked pronation or the marked inward displacement and severe spasm of the tendo Achilles on manipulation that is associated with a 50 percent evaluation of pes planus.  Additionally, a 50 percent evaluation is merited if orthopedic devices fail to improve symptoms.  Here, both examiners found that orthopedic devices improved the Veteran's symptoms.  In sum, the Board finds that the symptoms associated with the Veteran's pes planus are, at most, severe.

Similarly, a rating in excess of the currently-assigned 30 percent rating is unavailable to the Veteran under Diagnostic Code 5284.  To this end, the Court of Appeals for Veterans Claims (Court) has held that rating by analogy is not permitted when there is a diagnostic code that is specifically labeled with the name of a particular condition.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).  Here, the Veteran is service connected for pes planus and Diagnostic Code 5276 specifically contemplates pes planus.  

In considering this Diagnostic Code, the Board has additionally considered whether a higher rating is warranted based on functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2014).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond severe.  While the Board accepts the credible contentions of the Veteran that his pes planus disability causes him to experience significant pain, the Board has taken that into account in its above discussion.  Moreover, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it is not shown to be of such severity.  The December 2009 VA treatment record indicates that the Veteran was able to walk comfortably.  The November 2010 VA examination report indicates that the Veteran's pes planus did not have a significant effect on his occupation as a truck driver, and in fact caused no limitation.  

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral pes planus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's pes planus reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms and functional limitations due to his bilateral pes planus are also contemplated by the rating schedule; therefore, the assigned schedular evaluations are adequate to rate the disability.  The record shows that the service-connected bilateral pes planus is manifested by pain on use, the weight bearing line over the great toe, and the need for orthotics.  The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Moreover, the schedular rating criteria use terms such as "severe" and "pronounced" to describe pes planus, allowing the rater to assess the totality of the Veteran's symptomatology within the rating assigned.  That is, severe is not specifically defined, allowing for consideration of non-enumerated symptomatology. In so doing, the Board necessarily considers the entirety of the Veteran's symptomatology within the context of the schedular rating criteria.  
The rating criteria for pes planus contemplate the Veteran's symptoms.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he was rendered unemployable on account of his pes planus during the period in question.  The medical evidence for the time period in question shows that the Veteran was able to maintain his employment as a truck driver and the pes planus did not cause any significant impact on his employment.  Thus, the Board finds that Rice is inapplicable. 


ORDER

A disability rating of 30 percent for bilateral pes planus from September 2, 2009 to May 19, 2013 is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


